Eccleston, J.,
delivered the opinion of this court.
On the 10th of July 1855, the orphans court of Allegany county passed an order revoking the letters of administration previously granted by them to John T. Edwards, on the personal estate of Normand Bruce, deceased, and authorising Elizabeth Bruce, the widow of the deceased, to retract her renunciation of her right to letters of administration on said estate. The order likewise made provision, that upon such retraction letters would be granted to the widow. From this order cross-appeals were taken.
The view we propose to take of this case, relieves us from the necessity of saying anything in regard to many of the points presented in argument.
The counsel for Edwards says, that if Upton Bruce had at any time a right to claim a revocation of the letters, he had waived that right by lapse of time before his application to *393have the letters revoked was made. And in this we think he is right.
The letters were granted on the 17th of October 1854. It is in proof, that Upton Brace had a knowledge of that fact on the 25th of December following. It likewise appears, that in January 1855, Henry Bruce appeared in the orphans court, as counsel for the brothers and sisters of INormand Bruce, deceased, including Upton, and in their names and in his own, filed a petition against John T. Edwards, administrator of Normand, and Elizabeth Bruce, the widow, touching the sale of the personal estate of the deceased to the widow by the administrator, and other matters, which petition was subsequently withdrawn by consent.
The petition, asking for a revocation of the letters granted to Edwards, was not filed until the 4th of June 1855. Because of the lapse of time between the date of the letters and the filing of this petition, it is contended that the court were wrong in granting the prayer of the petition. This, it is said, is only relying upon a principle which has been adopted in other cases, based upon the analogies of the law. And because the right of appealing from the order granting the letters is limited by law to thirty days, this application to revoke the order should have been filed within the same time after the party had knowledge that the letters had been obtained.
We think the principle of analogy should apply in the present case, but it applies with more propriety to the time provided by law within which an original application for letters is to be made than to the time of taking an appeal.
An examination of cases in which the principle relied upon has been recognised, will show the correctness of its application in the present instance.
In Berrett vs. Oliver, 7 G. & J., 191, by legislative enactment it had been attempted to vacate and annul certain deeds and decrees, but the court held the law to be unconstitutional for such a purpose. Admitting it, however, to be unconstitutional in that respect, still the counsel of Mrs. Berrett contended the law might be considered as only operating upon the remedy by which the rights of the parties were to be adjudicated, so as *394to remove the conclusiveness of the decree, and to authorise its reversal by such a bill of review as that then under consideration. But the bill having been filed by Mrs. Berrett more than two years after she had information of her husband’s death, the court thought it too late. And although there is no provision in the act in regard to time, the court say, “within what time must that bill have been filed? In nine months after the passage of the act of Assembly, if preferred by Berrett and wife; and within nine months after the death of Berrett, or the knowledge of that event had reached her, if filed by Mrs. Berrett after discoverture; that being the time fixed by the act of Assembly limiting appeals from decrees and orders of the Court of Chancery.”
In Oliver vs. Palmer & Hamilton, 11 G. & J., 137, more than nine months after the decree had been passed, a petition was filed in chancery, alleging that the decree was obtained by mistake, which was not discovered by the petitioners until after the time appointed for regularly taking an appeal therefrom, and praying they might be permitted then to appeal. To the petition depositions were annexed, stating that the decree was obtained by mistake. Upon a motion to dismiss, it was insisted by the appellees that the appeal was taken too late, being nearly six months after the decree was brought to the knowledge of the appellants; but the court thought otherwise, because where fraud or mistake is alleged, there is no positive limitation in the act as to the time when the appeal shall be taken. The act referred to is, 1826, ch. 200, sec. 14, in which it is provided, that all appeals from decrees of the Court of Chancery shall be prosecuted within nine months from the time of making such decrees, and not afterwards, “ unless it shall be alleged on oath or affirmation that such decree was obtained by fraud or mistake. ’ ’ This language, most certainly, does not impose any restriction as to the time when an appeal shall be taken in cases of alleged fraud or mistake; and whilst the court are willing to rely upon the absence of any express limitation in such cases, so as to sustain the appeal before them, because the appellants had knowledge of the mistake for only six months, nevertheless, we understand *395.«hem as holding, that if instead of nearly six, it had been over nine months, the appeal would have been too late. Such is evidently their meaning when they say: “A just construction of the act would allow him the same time to appeal, after the discovery of the fraud or mistake, that all other persons had under the act.”
In Hitch vs. Fenby, 6 Md. Rep., 224, a bill was filed for the purpose of opening and vacating a former decree. Various grounds were relied upon, and amongst them usury. In dismissing the bill the court say, “If at anytime after the decree was enrolled and the term had passed, the complainant had a right to open the decree because of its being based upon a claim affected by usury, we think he could only have done so within nine months after the decree, or within the same time subsequent to his being informed of the usury.” The facts showing that before and at the time of the decree, the complainant had knowledge of the transactions constituting the alleged usury, and his bill not having been filed for some seven years thereafter, it was held too late. In support of their view the court refer to the cases of Berrett vs. Oliver, and Oliver vs. Palmer & Hamilton, and also to Alexander's Chancery Practice, 182.
These authorities show the willingness with which courts, upon the principle of analogy, will, by construction, apply express statutory restrictions in regard to time, to cases of similar character, where no such express legislative provisions exist. And in reference to testamentary affairs this principle is peculiarly appropriate, because in our testamentary laws the legislature has clearly manifested an intention to guard against all needless delay, and to secure as prompt and speedy settlements of the estates of deceased persons as practicable. For which purpose much pains has been taken to provide for the granting of letters with promptness.
The only cases we have seen in which the right of the orphans court to revoke letters, because improvidently granted, has been sustained, are Ward vs. Thompson, 6 G. & J., 349, and Owings vs. Bates, 9 Gill, 465. In each the application to revoke was made within thirty days after the letters had been granted.
*396Robey vs. Hannon, 6 Gill, 463, is not a case in which any question arose as to the revocation of letters. A will had been admitted to probat and letters testamentary granted. After which an instrument in the form of a deed, at the instance of the executors, was also admitted to probat as a testamentary paper. Some years subsequently, Robey, (the appellant,) filed a petition praying that the probat of the deed as a testamentary paper might be revoked and vacated, which petition was dismissed by the orphans court, and the Court of Appeals reversed that decision, but filed no opinion. They decreed, however, the deed not to be a testamentary paper, that it should not have been admitted to probat and record, and that the order of the orphans court, u directing such indenture to be recorded, is null and void.”
In the argument of the appellant’s counsel various points were presented, one of which was, that under the circumstances of the case their client, (Robey,) could hot have appealed from the proceedings of 1839, admitting the deed to probat. If the court adopted that view, then there was no foundation on which, from analogy, the limitation of time, in regard to appeals, could be applied to the case before them. But in the absence of an opinion of the court, we are unwilling to speculate or conjecture as to what were the reasons which induced their decision. And we are at all times indisposed to consider such cases as authority in others, except where the similarity is so apparent as to leave scarcely a doubt in regard to the propriety of applying the principles clearly shown to have been necessarily involved in, and settled by, the questions actually decided.
The act of 1798, ch. 101, regulates the time within which persons entitled to letters testamentary or of administration shall apply for such letters; and on failure to make application within the time prescribed the party may be excluded, and the person next entitled may be appointed; and in some cases of such failure the court have a discretion in regard to the appointment. The proceedings proper for excluding an executor are prescribed in sub-chapter 3. And in sub-chapter 5, sec. 7, it is provided, that C(ihe proceedings to exclude such as prima *397facie appear entitled to the administration of the estate of an intestate, shall in all respects be the same as hereinbefore directed for excluding any person named in a will as executor or executrix,” The 23rd sec. of the latter sub-ch. provides: “ If there shall be neither husband nor wife, nor child, nor grandchild, nor father nor brother, nor sister nor mother, or if these be incapable or decline, or refuse to appear on proper summons or notice, or if other relations and creditors shall neglect to apply, administration may be granted at discretion of the court.”
By the 5th section of sub-ch. 3, where a sole executor is out: of the State when the will is authenticated or proved, he is allowed six months to come in and file his bond. But if he returns to the State within the six months “in order to expedite the granting of letters there may be a summons, and the same proceedings thereon as if he or she had been in the State at the time of authentication and probat, and upon the said proceedings letters of administration maybe granted before the expiration of six months.” And the same section also declares, “ It shall not be necessary to proceed by summons as aforesaid, in case the party be as aforesaid, out of the State at the time of authentication or probat, and shall return as aforesaid; but letters of administration, after the expiration of the said six months, may he granted, without such proceeding, by summons against the executor or executrix so returning.”
Whilst absence from the State allows the executor six months to appear and file his bond, he will forfeit his right to letters within a much shorter period if in the State when the will is admitted to probat. If present at the probat he must file his bond in thirty days, unless he thinks proper to take a certified copy of the will for the purpose of obtaining letters in a county where the will was not proved; in which case he may be allowed seventy days instead of thirty. See sub-ch. 3, sections 2 and 3,
Under the 4th sec. of the same sub-ch., when the executor is not present at the probat a summons may issue against him, returnable not less than twenty, nor more than sixty days after-date; and if it is returned “summoned,” and he shall not *398appear accordingly, or appearing shall not, within twenty days thereafter, file his bond; or if two summones shall be returned “non est,” and he shall not appear, according to the tenor of the second summons, or appearing shall not, within twenty days thereafter, file a bond, letters of administration may be granted. But in case of sickness, or accident, or reasonable excuse, the court may, at discretion, allow a further time, not exceeding forty days after such return or appearance.
Thus it will be seen that the period of time between the date at which Upton Bruce had knowledge of Edwards’ letters and the filing of this petition, is much longer than that which is required to exclude an executor from his right to letters, in consequence of his failing to appear and file his bond after being summoned, or after two summonses returned non est, when he is not out of the State. And in this instance Upton Bruce was in the State.
After letters of administration have been granted, and a will is proved according to law, in which an executor is named, the executor is required to apply for letters testamentary within thirty days thereafter, according to the provisions contained in the 4th sec. of sub-ch. 5.
Even considering the filing of the petition in January, in which Upton Bruce was a party, as the date when he received notice of Edwards’ letters, he had notice more than four months before his application to have them revoked. And believing, as we do, that under the 7th and 23rd sections of sub-ch. 5, in connection with the other provisions of the act of 1798, which have been referred to, a party, prima facie entitled to the administration of the estate of an intestate, may be excluded from that right after “proper summons or notice,” in case he fails to appear and claim his right, even for a less period than four months, it would seem to be proper that the petitioner, Bruce, should not be allowed to apply for a revocation of the letters in the present case after he had knowledge of them, and by a proceeding in court had recognized their existence upwards of four months previous to making his application.
Adopting the doctrine clearly recognized in Berrett vs. *399Olivetand the other cases of like character referred to, we think the order revoking the letters granted to Edwards should be reversed. The costs however in both courts must be paid out of the estate of the deceased.
These views necessarily dispose of both cases before us under cross-appeals; for if the orphans court erred in revoking Edwards’ letter they had no authority to allow Mrs. Bruce to retract her renunciation. The order must, therefore, be reversed on both appeals. But we do not express any opinion as to whether the declaration by the court, of their intention to grant letters to the widow, in case she should retract her renunciation, is a subject proper for revision under an appeal.

Order reversed.